 

Exhibit 10.1(e)

 

September 10, 2015

 

Double Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

 

Re:   Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Double Eagle Acquisition Corp., a Cayman Islands exempted company (the
“Company”), Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 55,200,000 of the Company’s units (including up to
7,200,000 Units that may be purchased to cover over-allotments, if any, the
“Units”), each comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), and one warrant (each, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one-half of one
Ordinary Share at a price of $5.75 per half share, subject to adjustment. The
Units shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
United States Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 8 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.  The undersigned agrees that if the Company seeks shareholder approval of a
proposed initial Business Combination, then in connection with such proposed
Business Combination, he shall vote all Founder Shares and any shares acquired
by him in the Public Offering or the secondary public market in favor of such
proposed initial Business Combination and not redeem any Ordinary Shares owned
by him in connection with such shareholder approval.

 

2.  The undersigned hereby agrees that in the event that the Company fails to
consummate its initial Business Combination within 24 months from the closing of
the Public Offering (or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association), the undersigned shall take all reasonable steps in his capacity as
a shareholder to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, redeem 100% of the Ordinary Shares sold as part of
the Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (less up to $100,000 of interest to pay dissolution
expenses) less income taxes payable, divided by the number of then outstanding
public shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The undersigned agrees to not propose any amendment to the
Company’s amended and restated memorandum and articles of association that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering unless the Company provides
its public shareholders with the opportunity to redeem their Ordinary Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including
interest, less income taxes payable, divided by the number of then outstanding
public shares.

  

 1 

 

 

The undersigned acknowledges that he has no right, title, interest or claim of
any kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares. The undersigned hereby further waives, with respect to any
Ordinary Shares held by him, any redemption rights he may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares (although the undersigned shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares (other
than the Founder Shares) he holds if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of Deutsche Bank Securities Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, with respect to any Units, Ordinary Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him, her or it, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Units, Ordinary Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares owned by
him, her or it, whether any such transaction is to be settled by delivery of
such securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). The undersigned acknowledges and agrees that,
prior to the effective date of any release or waiver, of the restrictions set
forth in this paragraph 3 or paragraph 5 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, Harry E. Sloan (the
“Indemnitor”) agrees, jointly and severally with Jeff Sagansky, to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into an acquisition agreement
(a “Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below the lesser of (i) $10.00 per
share of the Offering Shares and (ii) the actual amount per share of the
Offering Shares held in the Trust Account as of the date of the liquidation of
the Trust Account, in each case less income taxes payable, and except as to any
claims by a third party who executed a waiver of any and all rights to seek
access to the Trust Account (whether or not such agreement is enforceable) and
as to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. The Indemnitor
shall have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Indemnitor, the Indemnitor notifies the
Company in writing that it shall undertake such defense. 

 

5.  (a) The undersigned agrees that he shall not Transfer any Founder Shares
until the earlier of (A) one year after the completion of a Business Combination
or earlier if, subsequent to a Business Combination, the closing price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after a Business Combination, and (B) the date following the completion of
a Business Combination on which the Company completes a liquidation, merger,
share exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).

 

 2 

 

 

(b) The undersigned agrees that he shall not effectuate any Transfer of Private
Placement Warrants or Ordinary Shares underlying such warrants, until 30 days
after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations
order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) by virtue of the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; (g) in the
event of the Company’s liquidation prior to the completion of a Business
Combination; or (h) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of a Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

  

6.  The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his obligations under paragraphs 1, 2, 3, 4, 5(a)
and 5(b), (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.  The undersigned has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement.

 

8.  As used herein, (i) “Business Combination” shall mean a merger, capital
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Ordinary Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iv) “Private Placement Warrants ” shall mean the Warrants
to purchase Ordinary Shares that will be acquired by the Sponsor, the
undersigned and each of the Company’s independent director nominees (and/or one
or more of their estate planning vehicles) for an aggregate purchase price of
$9.75 million, or $0.50 per Warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (v) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (vi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vii) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

  

9.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

 3 

 

 

10.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his respective successors, heirs, personal
representatives and assigns.

 

11.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

12.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

13.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by November
30, 2015, provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

[Signature page follows]

  

 4 

 

 

  Sincerely,       /s/ Harry E. Sloan   Harry E. Sloan

 

Acknowledged and Agreed:       DOUBLE EAGLE ACQUISITION CORP.       By: /s/ Eli
Baker     Name: Eli Baker     Title: Vice President, General Counsel and
Secretary  

 

 5 

 